IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,781-02


               EX PARTE WAYMON JAESHELL STEPHERSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 77949-CR-B IN THE 300TH DISTRICT COURT
                           FROM BRAZORIA COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of aggravated robbery and sentenced to thirty-eight

years’ imprisonment. The First Court of Appeals affirmed his convictions. Stephenson v. State, No.

01-16-00936-CR (Tex. App.—Houston [1st Dist.] Feb. 8, 2018) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied due process because the former District Clerk for

Brazoria County used an unconstitutional selection system to create jury panels. Applicant has

alleged facts that, if true, might entitle him to relief. See Peters v. Kiff, 407 U.S. 493, 502 (1972)

(plurality). Accordingly, the record should be developed. The trial court is the appropriate forum
                                                                                                     2

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). Due to the extreme technicality and

future implications of this case, the interests of justice require representation; therefore, the Court

instructs the trial court to appoint Applicant an attorney to represent him. See TEX . CODE CRIM .

PROC. art. 26.04; TEX . CODE CRIM . PROC. art. 1.051 § (d)(3). When counsel is appointed, the trial

court shall immediately notify this Court of counsel’s name.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

due process rights were violated. The trial court shall make specific findings as to (1) whether the

former Brazoria County District Clerk, Rhonda Barchak, utilized a race-based jury selection system

to create jury panels; (2) whether Barchak’s selection system had an impact on the racial composition

of the jury panels in Brazoria county, including whether certain races or groups were excluded or

under-represented; (3) whether Applicant’s specific jury panel represented a fair cross section of his

community; and (4) whether Barchak’s error, if any, is considered structural or non-structural error.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claim. It appears that there is an one-hundred-and-seventy-seven-page report by the

Texas Ranger’s Public Integrity Unit regarding Burchak’s selection system. If the trial court has the

ability to obtain this investigative report, it shall supplement the writ record with a copy.

       The trial court shall make findings of fact and conclusions of law within one-hundred-and-

twenty days from the date of this order. The district clerk shall then immediately forward to this

Court the trial court’s findings and conclusions and the record developed on remand, including,

among other things, affidavits, motions, objections, proposed findings and conclusions, orders, and

transcripts from hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time

must be requested by the trial court and obtained from this Court.
                        3



Filed: April 20, 2022

Do not publish